Citation Nr: 1826123	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In April 2017, the Board denied service connection for diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2018, the Court granted the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remanded the case for readjudication in accordance with the JMR.  The case now returns to the Board for additional consideration.  


FINDINGS OF FACT

1.  The competent and credible evidence of record raises a reasonable doubt as to whether the Veteran had visitation in Vietnam during active service.  

2.  The medical evidence shows the Veteran has a current diagnosis of type II diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, as presumably related to active service, are met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116 (f). 

"Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. § § 3.307 (a)(6)(iii); 3.313.

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include diabetes mellitus.  38 C.F.R. § 3.309 (e); see also 75 Fed. Reg. 53,202 (Aug. 31, 2010).

In this case, the Veteran's VA and private treatment records show he has a current diagnosis of type II, diabetes mellitus.  

The Veteran has asserted that he was exposed to herbicides when the flight that transported him to and from his duty station in Thailand landed in Vietnam during December 1967 and February 1969, respectively.  While the Veteran's service personnel records (SPRs) do not document duty or visitation to Vietnam during his period of active service, the SPRs confirm that he was, in fact, enroute to and from Thailand in December 1967 and February 1969.  His military pay records also show he received combat pay during December 1967 and February 1969.  The Veteran has asserted that he would not have received combat pay for service performed in Thailand and that his combat pay supports a finding that he stopped in Vietnam.  

There need not be a determinative answer as to whether the evidence definitively shows the Veteran visited Vietnam.  Rather, the question is whether there is sufficient evidence for the benefit of the doubt to apply.  

The Board finds the foregoing evidence raises a reasonable doubt as to whether the Veteran had visitation in Vietnam.  Indeed, the Veteran has provided competent, credible, and consistent statements that he stopped and stepped foot in Vietnam on his way to and from Thailand and his SPRs and pay records corroborate his statements.  As such doubt is resolved in his favor, the Veteran's exposure to herbicides is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

Because the Veteran is presumed to have been exposed to an herbicide agent while on active duty and has been diagnosed with type II diabetes mellitus, a condition listed in 38 C.F.R. § 3.309 (e), service connection for diabetes mellitus is granted.  


ORDER

Service connection for type II diabetes mellitus is granted.  





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


